NIX, Justice,
concurring.
I agree that the order of the Insurance Commissioner should have been reversed and therefore I agree with the result reached by the Commonwealth Court and the majority of this Court.
I accept the premise of Mr. Justice ROBERTS, as set forth in his dissent, that a mere tangential involvement of an adjudicator in the decision to initiate proceedings is not alone sufficient to establish that the proceedings are violative of due process. Withrow v. Larkin, 421 U.S. 35, 95 S.Ct. 1456, 43 L.Ed.2d 712 (1975); FTC v. Cement Institute, 333 *546U.S. 683, 68 S.Ct. 793, 92 L.Ed. 1010 (1948). However, this record is far from clear in establishing that Mr. Giffen’s role in the prosecutorial stage did not constitute “actual participation in prosecution”. To the contrary, my reading of this record supports the conclusion that the Deputy Commissioner was significantly involved in the prosecution stage in this matter. See Dussia v. Barger, 466 Pa. 152, 351 A.2d 667 (1976).